      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 1 of 100



                                           Linesheet                      User: TODD MIMS




 Content(SMS - Pager)

 Ok. Will u be home around 4 ? Can l come then?




04/12/2019 07:43:19 CDT                                                     108 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 2 of 100



                                      Linesheet                           User: TODD MIMS




Content(SMS - Pager)

 l need like 13




04/12/2019 07:43:19 CDT                                                     109 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 3 of 100



                                             Linesheet                    User: TODD MIMS




Content(SMS - Pager)

I'm headed there . Is it okay. I'm almost in Glenwood




04/12/2019 07:43:19 CDT                                                     110 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 4 of 100



                                      Linesheet                           User: TODD MIMS




 Content(SMS - Pager)

 I'm about 2 pull up.




04/12/2019 07:43:19 CDT                                                     111 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 5 of 100



                                      Linesheet                           User: TODD MIMS




Content(SMS - Pager)

 I'm outside at door




04/12/2019 07:43:19 CDT                                                     112 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 6 of 100



                                             Linesheet                                User: TODD MIMS




Synopsis
I/C from 334-429-1101 Terrance COWART
DS: Hello
TC: Hey
DS: What he talking about?
TC: Ah, shit, same thing, ball. Hey man I need to go out next to Greenville man.
DS: Greenville, for what?
TC: Man one of my partners hit me up I meant to call you this morning. The dude I was telling
you about ah, wanted to get with him. Used to own the racetrack back in the days and shit.
DS: What about it?
TC: Shit man, he be getting god damn two to four of them at a time man.
DS: Oh
TC: I know, i know he want at least two of them
DS: Well, I'm not gonna go out there
TC: Huh?
DS: I'm not gonna go out there.
TC: No, Im just saying, I'm gonna get up with him then I'm gonna need a ride. I mean I'm gonna
find out, I'm fixin to call him in a minute and see how many he want. But listen I think he just
want a ball but I missed a thousand mother fucking calls.
DS: Alright
TC: Let me hit him up and see what he talking about.
DS: Alright
PH




04/12/2019 07:43:19 CDT                                                                 113 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 7 of 100



                                               Linesheet                                  User: TODD MIMS




Synopsis
IIC from 334-342-8085 Kourtney GRIFFIN
DS: Yeah
KG: You do answer the phone?
DS: Huh
KG: I said he do answer the phone.
DS: I do.
KG: Shit I've been calling you the last two days.
DS: No you ain't
KG: Yea I have cuz unless I've been dialing the wrong number. I gotta look back at my phone. I
need a 4-0
DS:(unintelligible)
KG: Shit I be at work, I ain't got no car. Steph has my car, I'm at Pepsi.
DS: Shit you'll have to give me a few, I ain't got no clothes on.
KG: Alright, I'm just saying when you get out there, just call me.
DS: Alright
KG: Cuz I know it will be 1'oclock tonight for me and ya'll ass will be asleep, ya'll ass will be in
bed. Just call me when you get out there DD.
DS: Yeah
KG: Yeah




04/12/2019 07:43:19 CDT                                                                     114 of 273
       Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 8 of 100



                                            Linesheet                      User: TODD MIMS




Synopsis

 I/C 404-401-2079
 KJ = Kelvin Jones
 DS = Devarlos Shanklin
 DS - Yeah
 KJ- You at home
 DS- Im gonna give bez your number
 DS - Whats up
 KS- I said I'm gonna give bez your number. He gonna Call you.
 DS - Who Number
 KJ - Bez
 DS oh ok




04/12/2019 07:43:19 CDT                                                      115 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 9 of 100



                                            Linesheet                               User: TODD MIMS




Synopsis

l/C 334-372-2115
UM = Unknown Male
DS = Devarlos Shanklin
DS- Yeah
UM- hey what up cuz
DS- Whats up with you
UM- Mot shit man. trying to figure if you good. Big boy done messed up the tab on me.
DS- ahh ok um i just got out the shower and shit. Let me put some clothes on.
UM- OK cuz
DS- alright




04/12/2019 07:43:19 CDT                                                                 116 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 10 of 100



                                      Linesheet                           User: TODD MIMS




Content(SMS - Pager)

 Dis ball




04/12/2019 07:43:20 CDT                                                     117 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 11 of 100



                                      Linesheet                           User: TODD MIMS




04/12/2019 07:43:20 CDT                                                     118 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 12 of 100



                                             Linesheet                                User:TODD MIMS




Synopsis

DS= Devarlos Shanklin
UM = Unknown male
DS- yeah
UM- Hello
UM- Hey im finna shoot to the house and get the money.
DS- Huh
UM- lm finna shoot to the House and get the money
DS- Where you at
UM- lm in town
DS- Now dont you know to have the money when you came in town nigga
Um- l was trying to get my stereo put on my damn car. Shit.
DS- You still need money. Money move world. you gotta need gas. you need the money. be
quiet
UM - l aint never, must nigga dont be on point like that DD. im finna leave here now and go to
house and get the money.
DS- Yeah (Unintelligible).
Um- yeah he didn't do nothing to dezz.
DS- Huh
UM - he didnt do nothing for dezz.
DS- who that




04/12/2019 07:43:20 CDT                                                                 119 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 13 of 100



                                             Linesheet                               User: TODD MIMS




UM- vernon
DS- oh I dont even know man.
UM- Alright III look out for him
DS- Shit ,man Nigga , sometimes you gotta do for yourself. but I dont Know
UM- Say waht.
DS- I dont know. You in there with him. I dont know what it does what he does in there.
evidentially He aint doing something right.
UM- Just fucking up money. You know how he be.
UM- But ill look out for him.. You know im gonna look out for him.
UM- I hope you make it right.
DS- Shit he aint got to get it right. He in a perfect place.
Um- I appreciate it DD. You can go ahead and hang up.




04/12/2019 07:43:20 CDT                                                                   120 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 14 of 100



                                      Linesheet                        User: TODD MIMS




Synopsis

0/0 334-372-2115
DS= Devarlos Shanklin
UM = Unknown Male
UM- Hello
DS- You can come on
UM- Alright cuz
DS -Yep
UM- Unintelligible. alright




04/12/2019 07:43:20 CDT                                                    121 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 15 of 100



                                             Linesheet                            User: TODD MIMS




Synopsis

 l/C
 DS= Devarlos Shanklin
 UM = Unknown Male
 UM- Hello
 DS- Yeah
 UM - Where you at
 DS- Shoot gone
 Ds- Dont worry about that. where you at.
 UM - Shit just pulled up to the house
 DS- Well stay there where you at. Uhm Go um Stay right there ill call you back
 UM- Alright




04/12/2019 07:43:20 CDT                                                             122 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 16 of 100



                                            Linesheet                               User:TODD MIMS




Synopsis

0/C
DS = Devarlos Shanklin
UM = Unknown Male
DS- Hey
UM- yeah
DS- get that package from Caneatra um tell her to give you that what money bunny left. take by
the door see if you can get that money.
UM- alright
DS Yeah




04/12/2019 07:43:20 CDT                                                               123 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 17 of 100



                                              Linesheet                                User: TODD MIMS




Synopsis

0/0
DS= Devarlos Shanklin
UM- Unknown Male
DS- look in my room behind that chair. That black bag thier is a light brown box in there. and
um tell (Unintelligible) point 4. courtney coming by. Courtney Griffin.
UM- Alright




04/12/2019 07:43:20 CDT                                                                   124 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 18 of 100



                                            Linesheet                         User: TODD MIMS




Synopsis

 l/c
 DS= Devarlos Shanklin
 UM= Unknown Male
 DS- Yeah
 UM- lm outside
 DS- Back door
 UM- Thats where l was and the dude just came to the door and looked at me.
 DS- Ring the door bell again and ask for delome.




04/12/2019 07:43:20 CDT                                                         125 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 19 of 100



                                            Linesheet                               User: TODD MIMS




 Synopsis

l/C
DS= Devarlos Shanklin
TC= Terrance Cowart
 DS- Yeah
TC- Where you at.
DS- Drop it off at the house
Tc- You know what l told you earlier. He want one right now.
DS- l thought you said he might want two. cause l got
TC- Yeah l said he Might but he want to see what it is cause it been awahile been a coulpe
weeks since I seen him. But he want one now and if its good he be buiying seven or eaight of
them at a time.
DS- But l aint got. But l got two. But l aint split them up yet. lm not at home
TC- Oh i was about to say he will take the two. This dude good. This motherfucker a
multi-millionaire.
DS- What the fuck do l give if he a multi singlienaire.
TC- What im saying he buy a couple of them. We need to keep him we need to deal him in
DS- Well ask him if he will buy the two of them.
TC- Alright let me call him real quick




04/12/2019 07:43:20 CDT                                                               126 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 20 of 100



                                            Linesheet                               User: TODD MIMS




Synopsis

l/C
DS= Devarlos Shanklin
TC= Terrance Cowart
DS- yeah
TC- Yeah he want them
DS- Alright
TC- hey im over here just past money house. just tell him im pulling up.
DS- alright so when you gonna bring me my money back for that.
TC- lm saying tonight. l have Dexters now then im bringing you that back as soon as l come
back in town.
DS- Alright
TC - lm pulling tell im out side
DS- Alright you going to have to go in the house. Jalen there.
TC -just let them know lm at the door so they can get the door.
DS- Alright




04/12/2019 07:43:20 CDT                                                               127 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 21 of 100



                                             Linesheet                                 User: TODD MIMS




Synopsis
DS= devarlos Shanklin
CS= Caneatra Shanklin
CS- What
DS- Listen Up
CS- lm listening
DS- TC outside he got my hundred fifty dollar get them hundered fifty dolloar. Before you go to
the door go in the bathroom and get that red candle. Get whats inside that candle beside them
pills. and give that to
CS-Okay
DS- What did l just Say
CS- You said before l go to the door go get the candle and get whats in the candle not the pills
and give that to TC.
DS- And get my one fifty from TC.
CS- Alright




04/12/2019 07:43:20 CDT                                                                  128 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 22 of 100



                                               Linesheet                  User: TODD MIMS




Synopsis

l/C 334-429-1873 Caneatra Shanklin
DS: Yeah
CS: How much is he getting?
DS: 150
CS: 150?
DS: 160 l meant
CS: Huh?
DS: 160
CS: Oh, see this 160
DS: Yeah thats right, thank you
CS: See lm a honest person
DS: Oh so you were going to rob me
CS: No lm going to save      unintelligible...
DS: ....unintelligible...
CS: What am l going to rob you for, lm just going to tell you l need it
DS: Alright
CS: ....unintelligible...
DS: Thank you
Call ended
JLM




04/12/2019 07:43:20 CDT                                                     129 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 23 of 100



                                      Linesheet                           User: TODD MIMS




Content(SMS - Pager)

 Start on the paper work 3000




04/12/2019 07:43:20 CDT                                                     130 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 24 of 100



                                      Linesheet                           User: TODD MIMS




Content(SMS - Pager)

 Ok.!ma add it to the other note




04/12/2019 07:43:20 CDT                                                     131 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 25 of 100



                                       Linesheet                           User:TODD MIMS




 Content(SMS - Pager)

 Ok




04/12/2019 07:43:20 CDT                                                      132 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 26 of 100



                                               Linesheet                                  User: TODD MIMS




Synopsis

**call active when logged in**
when logged in DS was in a conversation with Caneatra.
o/c to Caneatra
DS: I said watch this Muph (unintelligible) I cooked it up, aight Murph (phone cuts out) start
right here, so, I said what you think it is, he said maybe 4.5, 5.6, I said aight(phone cuts out)
now, money, he tell me he gotta keep playin with it, when its messed up you know he playin
with somebody else cup, so he wants to play with the cup, but you know! really dont like no
body playin with my cup while I'm cookin you know.
CS: um hu
DS: so, he grab the damn cup, and man just scraping the scrape just tryin to, I said man you
can the cup, man I dont care what time, I be throwing that shit down the drain you know what I'm
sayin, but he say man thats money thats money, alright, so I let him scrape the cup or whatever,
so I, I took the cup then beat on the counter, all the crumbs he want to just to corner dope, I beat
it off, Im like you can have that if you dont go too long, because I dont care about the crumbs,
so go the sink run the water over it before we dry it, I said now you see this man, and I'm
slinging the water off and he, I set it on top of the cart and I say what it say man? 6.1 I said,
thats a bit different and I wasnt even (unintelligible) yo shit. before I got back with the uh, before
I came and got the money, well after I came got the money, Money had already sold this dude,
a dude name Twin a half right?
CS: uh huh
DS: so Twin call Money back say he dropped 14 g's and come back 8
CS: woo hoo... Damn...
DS: so, I think Money got his, got his money back from Murph, so I told uncle Money like yeah I
done gave him a band all you just give him is 17 and Money gave him that 6 for 14 1 mean for
400 dollars, so Money like uh... um, I aint gone do it, so Im like I dont know what yall gone do
but I'm not gone give him no money like that
CS: they better stop that shit
DS: so see




04/12/2019 07:43:20 CDT                                                                      133 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 27 of 100



                                              Linesheet                                  User: TODD MIMS




CS: Murph, Murph make you look at him anyway
DS: you right, see that what I was telling man um when Murph there I said man listen to me
man, I dont feel comfortable, how can I buy work from a nigga that owe me? You see what I'm
sayin?
CS: uh hu
DS: So I said well I tell you what man just pay me, pay me what you owe me, man I tell you I'm
gone get you straight all that but, I need to get on my feet, yeah get that fuck man, a piece and I
be straight, I, I, I, look out for you, I said well shit, that dont
sound right, thing about it, if you owe a nigga and you got all this work, you say you got a whole
key, no way in hell you couldnt least say DD I tell you what you buy so many I give you have on
me on me cause I owe you then I woulda fell for it like a motherfucker but shit the to drop this
little shit, uh hu, so
CS: I left you my car key
DS: huh?
CS: I left you my car key
DS: Shit it aint going no where I fixing to get back in the bed I just call you let you know what I
was doing where I was last night.
CS: yeah cause you in the hole dude
DS: since you think I was out cheating and shit
call turns personal in nature
They talk about four wheelers and Ryan (likely Ryan Bagents) and loan to buy four wheeler and
about buying the four wheeler from a dealer. and Ryan getting DS a loan on his ranger to buy
the four wheeler and the four wheeler not "showing up in the system" in reference to the loan if
DS doesnt make payments on it.
DS: I mean my first instinct was right, and I been going with my gut
CS: bout what? everything?
DS: nah, the Murph shit
CS: DD I told you, every since you dropped that bomb about Wayne, um, I dont, I dont, I dont
feel easy around Murph,




04/12/2019 07:43:20 CDT                                                                    134 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 28 of 100



                                               Linesheet                                  User:TODD MIMS




DS: huh?
CS: ever since you said that stuff about Wayne and Murph, I never felt easy about Murph
anymore
DS: yeah I mean, well, I mean, really Caneatra I even, I caught a bad vibe see cause everything
started playing back to me, see thing about it, when i got pulled over down there and police
search the truck
CS: hu hu
DS: remember he gone holler that he bust uh, that he didnt bust no body remember?
CS: hu hu
DS: he didnt, remember , he told Al, uh, Albert Burner that he wait, he said yo home boy
CS: yeah
DS: so think about how the fuck he know that was my homeboy
CS: why
DS: and then he got confused he said I was down, uh, uh, uh, uh, that right after I left he busted
him but that was a lie.
CS: cause you werent down there
DS: well at the same time, how does the man know so much you know what Im sayin
CS: right
DS: then it started clicking, that you, that you, then what he was doing cause yall aint made it
back through, now when police search your truck they dont usually go all up under the hood and
all that bull shit all in the boxes and shit, you got, you noticed he said he was looking for a black
box, so, think about this, only person knew about that black box, that could prolly tell this man
that I had that the black box, I told you dont nobody know about the black box, Wayne aint no
nothing bout the black box, but only person knew about the black box was, was Murph, cause
remember I sold him a black box.
CS: uh hu (call breaks up)
DS: so now you feel what I'm sayin?
CS: yeah, that why I really, I dont like, when he come to the house I dont, I dont feel like dealing
with him.




04/12/2019 07:43:20 CDT                                                                     135 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 29 of 100



                                               Linesheet                                  User:TODD MIMS




DS: well thing about it, when he come to the house Caneatra, he be done (unintelligible) I tell
 him, you hear what I tell him? I say, man I'm straight man I really aint doing this cause like I was
telling Money last night I said really man Money, thats reason why I dont, see I just let thing that
shit you take care of that, you feel me?
CS: hu hu
DS: all right man, I really aint doin shit no more man, I said shit man my wife
you she was in the military she get all that money, see he thinks you get about six to seven
thousand dollars a month so, hey i be like i was straight you feel me
CS: uh hu
DS: but you know, I really dont let a nigga know what you get, but thats our business, but I just
put it off to him like my wife get 6-7 thousand dollars a month with our checks together we
straight, I dont have to sell dope, man, and the thing about it though, I dont really care if I
(unintelligible) no more, but thing about it you I got have money to pay my bills but its like I
make more money when I'm not at home and you around, I'm like damn, its like, the reason why
I let you handle the people thats good but its like you, I dont know I just seem like when Im
around I really dont make no money unless I'm riding around town, it seem like when i leave
home that when somebody call feel what I'm sayin?
CS: uh hu
DS: but, I mean, I, I appreciate what you do you help me out, I mean you just dont realize its a,
its a big help for me and I'm glad that your in my life but, man, my mind just racing...
CS: about what?
DS: im sayin Caneatra, I mean, you'll be thinking about a lot of stuff, and then its just, I
appreciate you trying to do more of it, you trying to work and go to school, I mean, Im just
scared you gone have a break down, and I dont want you to have nervous break down, so, tryin
to go all out to try to make sure we alright
CS: yeah cause, if, if, I told you its a lot of uneasiness going around, especially when certain
people come around, I get real uneasy, but I cant say nothing cause, its what you choose to do,
so I'm supporting you, but we just, some people just dont make,just dont sit right with me
DS: damn, and see another thing now see if the work was good I wouida went in with Money
see cause the plan was he was gone get the keys for the 27 we usually paying 36 so that been
about 900 dollars difference you know what I'm sayin?
CS: uh hu
DS: but then he supposed to came back today and woulda gave uh, and he was gone throw it




04/12/2019 07:43:20 CDT                                                                     136 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 30 of 100



                                             Linesheet                              User: TODD MIMS




 on us you see you gotta think about, now if would been good I would of did that, but our plan
 was we was gone, me and Money was gone fuck him around that what I told him I said with my
 shit he would came back and throwed on the table with him I wasnt gone Iet you fuck him that
 what we was planning on doing anyway
 CS: well let me go in here and get my battle buddy (unintelligible)
 DS: you got you gun with you?
 CS: my what?
 DS: your gun
 CS: no
 DS: boy I told you bout going to Enterprise without having yo gun
 CS: I know, I didnt notice til I got down the road
 DS: just be careful
 CS: yup, I got other stuff
 DS: like what?
 CS: I got some mace
 DS: I thought I got you car keys?
 CS: my car keys off,
 DS: oh
 CS: cause I (unintelligible)
 DS: oh
 CS: and I got my knife, and you know my battle buddy come stacked
 call turns personal and ends.
 mtm




04/12/2019 07:43:20 CDT                                                               137 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 31 of 100



                                             Linesheet                                User: TODD MIMS




 Synopsis
o/c to Robert Willis aka: Money Bunny
Willis is at Lowes getting flooring, they talk about that.
at 13:40:42 call turns about "thongs"
DS: oh, they came got that shit yesterday
RW: huh?
DS: they came got that stuff yesterday
RW: them thangs?
DS: yeah
RW: I got to go down to my cousins, they want that thong, but I got to go down there
DS: huh?
RW: Im a go down there, I guess I can, man, uh, you need some lil money dont you?
DS: what you say?
RW: do you need some money?
DS:(unintelligible)
RW: Im going down there tryin to get, get all that taken care of today or tomorrow, uh, man they
got that flooring so high man, I done spent two thousand dollars on this damn floor, she gone
scream boy and find something to put on it, shit
DS: um
RW: hell yeah, I be up there when I leave from down this way we'll figure out something
DS: aight
RW: aight




04/12/2019 07:43:20 CDT                                                                 138 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 32 of 100



                                       Linesheet                       User: TODD MIMS




 mtm




04/12/2019 07:43:20 CDT                                                    139 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 33 of 100



                                                Linesheet                                User: TODD MIMS




Synopsis

 ilc from unknown male (possibly Dan)
 DS: hello
 UM: whats up ole DD
 DS: whats up
 UM: this ole Dan what you up to today
 DS: whats up
 UM: yeah, you straight?
 DS: yeah
 UM: aight l get off about 4:30 l swing by you house aight?
 DS: what you talking about
 UM:60
 DS: yeah
 UM: be there about an hour, lets see what is it, its a quarter till, about 45 minutes
 DS: yeah
 UM: aight, l see you then bye
 mtm




04/12/2019 07:43:20 CDT                                                                    140 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 34 of 100



                                             Linesheet                    User: TODD MIMS




Synopsis

 i/c from LIM possibly Dan related to session # 6063
 DS: hello
 UM: yeah, l just turned by the pizza place you at home? hello?
 DS: uh, yeah
 UM: aight, I'm fixing to pull in thanks
 mtm




04/12/2019 07:43:20 CDT                                                     141 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 35 of 100



                                             Linesheet                               User: TODD MIMS




 Synopsis

O/C to 334-429-1101 Terrance COWART
Call from Cowart to Shanklin saying he will be there at 6 and that someone is looking for some
pills.
 TC: Hey
DS: Hey
DS: What goin on?
TC: I was about to say, um, when Cedric get here probably I'll be there about six.
DS: Six o' clock?
TC: Yeah, be round there bout six, six thirty.
DS: Aight.
TC: Aight. Hey um, uh Dexter need some damn addie's man. I told him I'd ask you some from
last week and then we gotta get some xanax all that shit. I said I'm gonna call and remind him
in a minute, but that what he called me looking for.
DS: I ain't got none right now.
TC: Aight, I'll holler at you in a little bit.
DS: Aight
TC: Aight.
Call ends.




04/12/2019 07:43:20 CDT                                                                142 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 36 of 100



                                              Linesheet                                 User: TODD MIMS




 Synopsis

0/0 to 334-306-1413 unknown subscriber
UF: Unknown Female
DS: Devarlos SHANKLIN
UF: Hello?
DS: Hey there.
UF: Hey how you doing?
DS: Aight. Hey um. You um, I mean what what did y'all do with them other pills you had?
UF: Talking bout them open?
DS: Yeah
UF: Them opi I was telling, oh the lady at the pharmacy baby she called and called the doctor
and told her he can't take with them lortab and so she changed and gave him back to
morphine.
DS: Aww man
UF: Uh huh that's why I ain't get back in touch with you. They ain't give em to me they changed
em right before we got from the pharmacy.
DS: Oh.
UF: Uh huh that's why I ain't call you back. I'm gonna be calling you in a few days though.
DS: Aight.
UF: Aight then.
DS: Aight.
UF: Ya daddy here you wanna speak to him?
DS: Naw I don't wanna talk to his crumb. Laughing.
UF: Laughing. He over here (unintelligible), picking up looking at me.(unintelligible) Alright DD
DS: Tell daddy I'll call him back in a minute.
UF: Ok
DS: Aight
Call ends




04/12/2019 07:43:20 CDT                                                                   143 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 37 of 100



                                      Linesheet                           User: TODD MIMS




Content(SMS - Pager)

YOU still at work
Synopsis




04/12/2019 07:43:20 CDT                                                     144 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 38 of 100



                                      Linesheet                        User: TODD MIMS




 Content(SMS - Pager)

 A215 pill




04/12/2019 07:43:20 CDT                                                    145 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 39 of 100



                                                Linesheet                                   User: TODD MIMS




Synopsis

0/C to 334-208-9217 Robert WILLIS
RW: Yo?
DS: What you doin?
RW: Almost down here to Florida.
DS: Oh.
RW: What's up?
DS: You coming back down this way tomorrow?
RW: Tomorrow?
DS: Yeah.
RW: In the morning yeah.
DS: Ah, bring me some blue ones.
RW: Huh?
DS: Bring me some more of them blue ones.
RW: How many?
DS: Ah, bring me twenty.
RW: Twenty? Aight.
DS: Hey?
RW: Yeah.
DS: I mean you must got a good supply on that shit?
RW: Nah just my nephew, he just he just dealing with some white dude. I don't know if he a
pharmacy man he won't tell me, but he told me it's a white dude, he work where he can get em
at. You know like that so he wouldn't tell me no more than that. You know what I'm sayin?
DS: I mean he can't, can't get the price down a little bit more? If we buy from him?
RW: Well be so hard there DD is because he give me a break with them. Llh, cause he sell em
for thirty five and forty dollars. I'm talking bout Tyler, that's what I'm, remember I telling you bout
Tyler?
DS: Yeah.




04/12/2019 07:43:20 CDT                                                                        146 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 40 of 100



                                              Linesheet                                  User: TODD MIMS




RW: Man he he he giving to her for two dollars more than what he give them to me for. And she
she get 500 at a time.
DS: Oh damn.
RW: Yeah so we ain't talkin bout nothin cause I'm, I just get a little hundred. Shit we ain't talkin
bout nothin, she get 500 at a time.
DS: Oh.
RW; So I can't go in there be, be talkin bout what the price, what the price. Yeah but she sell
hers for forty every now and then if it's a person that gettin ten or better, she let him get it
sometimes for thirty and sometimes thirty five dollars.
DS: Yeah.
RW: And we whining bout ten and fifteen. Shit, hell yeah that mother fucker there. I'm telling ya
DD, that mother fucker there is an animal with them thangs. She getting five hundred at a time
boy.
DS: Oh.
RW: Hell yeah and she ain't getting no complaints, she don't ya know she just. See I'm new so
once I get a ya know once I can figure out a ya know, see you da pill man too. See I don't really
ya know, I ain't new at all that, I'm new. So ya know once they start to eat it up, everybody that
snort powder and shoot powder, do anything like that want em.
DS: Yeah.
RW: Yeah, once you tell em what you got, shit. but you got to be able to make you some money
off of em and you can't you know. But see the only thing about certain type of shit, if you can get
some play room, you can make some play room for others. But.
DS: Yeah.
RW: But I don't know nothin bout em yet. I can, I ya know so. Once I get where I can learn about
em and all that stuff here you already know I'm gonna be in that nigga ear. I mean I ain't sayin
nothing cause I don't really you know gettin enough....
DS: Top dollar, is top dollar on everything. But you know what I'm sayin. Then I'm forty and thirty
five and shit.
RW: Well I'm just telling you what Tyler selling to her for. I mean.
DS: I mean syrup different from up there you know.
RW: Yeah yeah, well yeah yeah you right though. You damn sho, I'm tell ya somethin man and
she go through them 500 she go through them bout a week sometimes it be two weeks, but no
longer than that there. But l can't understand what the fuck, I ain't know what the fuck they do
with em you know what I'm sayin, cause I don't get no whole lot of blacks fuck with em. I see
three or four people black fuck with em, but not no whole lot.
DS: Yeah cause I just sold six of em so shit that gave my money back so what I do, they puttin
up so I get me twenty of em.




04/12/2019 07:43:20 CDT                                                                    147 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 41 of 100



                                              Linesheet                                 User: TODD MIMS




RW: Yeah yeah, you right.
DS: I mean shit I make my money what I put in, if I make that back shit the one I got extra, I just
put it to the side and that up in case the plug run out. And I still got...
RW: Yeah yeah, then you'll have more money...laughing.
DS: Yeah.
RW: You be thinking like me half of the time.
DS: Yeah.
RW: Yeah but yeah it's all good though, whatever ya know. I think I think I got about twenty left,
ah seventy, I don't know it should be bout that many.
DS: Aight.
RW: I'm call him, I'm gonna call see can I get some tomorrow though.
DS: Yeah.
RW: I'll have that for you in the morning.
DS: How much he ah let that 100 go for?
RW: Ah, 13.
DS: Shh, 1300
RW: Yeah, $1300. That what I pay him. And sometimes, and sometimes it's, if his lady there I
have to give 14. Cause she got to be bothered. All this shit here.
DS: Laughing...oh you got to pay a finders fee huh?
RW: Well yeah, no just if he ain't there, then you know if I call her you already know what the
deal is so I don't sweat it I just say ok.
DS: OK.
RW: Ya know I just respect her so any way it go I just respect it I don't make no argument so
long as I can make me two or three dollars. Long as it's coming, I don't want it to be no long
term well uh, if I spend $13-1400 today it's gonna take me three weeks to get dat and my lil
ass off, I don't like that part. DS: I'm gonna change up I'm gonna find me a new hobby.
RW: Huh?
DS: You right I need to find me another hobby.
RW: On what? talking bout uh...
DS: I'm sayin case you if you sit on it for two or three weeks you gonna find you another hobby.
You want something that gonna get gone right then.
RW: Oh yeah, yeah. that right now. It's workin, it's workin fine. I got 100 uh the other day, it's
been bout three days and I got about 12 or 13 left and you really wan them so I'm probably
gonna go call him and order me some now. So I can get em tomorrow. You see what I'm




04/12/2019 07:43:20 CDT                                                                    148 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 42 of 100



                                               Linesheet                                  User: TODD MIMS




sayin?
DS: Yeah.
RW: So that I ain't got no problem. That ain't but two maybe 250-$300, but it ain't, it ain't but
three four days so I ain't got no problem with that.
DS: Yeah.
RW: But if it's ya know takin two and three weeks and shit my money, yeah man unless I
specific just to get em to put em up. Then when a bitch do want one or two I'm charging the
max on it. So you know.
DS: Yeah.
RW: That's a difference, shit.
DS: Yeah.
RW: Hell yeah but you know I just you know when I be rollin I just roll right with it you know then
when you go to lookin ugly then I know what to do shit. I'm bout like you buy me a few of em and
then put em up. Then the price go up a little bit.
DS: Right.
RW: Hell yeah, you good at that though. You, shit boy you good at that. You a number one
stunner like that cause. Shit you'll have something when ain't nobody else got nothing. You still
got some of that left? Hell yeah, you know?
DS: Right.
RW; You'll sit back though. You can do that when you got money though. See you got plenty
money to do all that.
DS; I ain't got plenty money, but I'm tryin get myself back up there. I been doing what you ask,
umm told me to do you know what I'm sayin? I got me a little jar I put that every week.
RW: Hell yeah.
DS: Every week I put me something in it.
RW: Yeah. This what I do, it's usually right there so when I come in at night if I don't go in my
pocket and put it in at night, I'll put it in there in the morning when I leave. I'll put me, I been
keepin out I got it set up where I do forty dollars a day.
DS: Yeah.
RW: I do forty dollars a day, that's $280 a week. I don't give a damn if I ain't got but five dollars
in my pocket, that's oh well. I'm sorry. I'll try to find some or I'll come bum some from DD.
DS: That's right.
RW: You know so. Thafs what I do, I do it everyday. But see you got to, I'm gonna build you one
of them boxes so you ain't gonna be able to get it out so you might not need to put yours in no
box.
DS: Yeah I do.




04/12/2019 07:43:20 CDT                                                                     149 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 43 of 100



                                               Linesheet                                  User:TODD MIMS




RW: HeII naw, yeah ok You ain't gonna be able to get it out unless you bust that bitch open.
DS: Yeah I'll bust it open once a year.
RW: Yeah see I said I'm gonna do mine probably uh, end of this year will be four years it'll be
four years so I said five. Five years I'm um
DS: Crack that bitch open.
RW: Yeah I'm gon bust it. But I try not to put no dollars in there, but I got put change in there to
push the money down. That's where ifs at now. I got to put change in there to push it down. I
stick knives and shit in there to push it down as much as I can but that shits stand up in my
chest.
DS: Ok.
RW: Yeah, you know I'm gonna build you one of them boxes. I done built my daughter one, I
done built her two. I done built my nephew one and another dude one, I build Donna one,
Sandy one. She done got two of em, cause she busted hers. She got damn near, after about a
year she got a hammer and all kinds of shit trying to bust that bitch open. She couldn't get in it.
She had to get some dude to come over with a sawzall and saw it in half. She had damn near
four or five thousand Samantha when she bust hers open she had like ten thousand in hers.
DS: Damn.
RW: She took one them ol, one them damn uh one of them months where she done lost
everyday, shit she said she tore that damn box open.
DS: Damn.
RW: Hell yeah, wide open. Yep, but I'll uh. I got you in the morning or night when I get back in.
DS: Aight.
RW: Aight.
Call ends.




04/12/2019 07:43:20 CDT                                                                      150 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 44 of 100



                                      Linesheet                        User: TODD MIMS




Content(SMS - Pager)

 No




04/12/2019 07:43:20 CDT                                                    151 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 45 of 100



                                             Linesheet                               User: TODD MIMS




 Synopsis

O/C to 334-429-1101 Terrance COWART
Call about pill prices
TC: Hey
DS: Yeah
DS: Ask ole buddy does he know anything bout them Roxy pills.
TC: Roxy?
DS: Yeah.
TC: Shit um, they like, they fifteen a piece.
DS: Naw they gon be higher than that.
TC: Oh.
DS: Roxy 30 are thirty dollars a piece, you can't tell me no got damn fifteen dollars.
TC: I mean uh, I'm just letting ya know. Cause I'm a pill man, 100mg motha fuckers letting em
go for twenty.
DS: Where you know 100 mg at?
TC: I mean shit I ain't had none in a week or two. Shit but thafs morphine now, but the Roxy
could be, it might be, it might be a little more, it could be twenty five to thirty.
DS: Roxy, roxy are percocets man. Ain't no damn morphine. I'm talking bout...
TC: I'm sayin, I'm just sayin 100 mg morphine twenty cent. So I mean they might be bout twenty
five thirty
DS: Man look I'm not talking bout morphine, we talking bout percocets. 30's.
TC: Oh I thought you said Roxy?
DS: Roxy is percocet 30's. I don't know what the fuck you talkin bout, roxy's is not no
TC: I'm sayin man, you said roxy 30 hell I know what roxy 30 is, I had the 80's. I actually see
what it uh, see what he would pay for em.
DS: Make sure you call me back cause I got a shipment coming in the morning.
TC: Aight.
Call ends.




04/12/2019 07:43:20 CDT                                                                152 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 46 of 100



                                      Linesheet                           User: TODD MIMS




 Content(SMS - Pager)

 Why and what pill?




04/12/2019 07:43:20 CDT                                                     153 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 47 of 100



                                      Linesheet                           User: TODD MIMS




Content(SMS - Pager)

You ain't got no ride




04/12/2019 07:43:20 CDT                                                     154 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 48 of 100



                                             Linesheet                                User: TODD MIMS




 Synopsis

 I/C from 334-368-1776 Kevin PEAGLER
 DS: Hello?
 KP: Hey.
 DS: Hey.
 KP: Where you is? At home?
 DS: Yeah.
 KP: Man I didn't get paid today bruh. You hear me?
 DS: Yeah.
 KP: Man I got to wait a week. Let me go ahead get a Z man. I got the money.
 DS: What?
 KP: Yeah man I'm sorry man.(unintelligible) you know what I'm saying. Hold on let me see, it
 might be more than that bruh. Hold on, aight I got to go and get it.
 DS: Hello?




04/12/2019 07:43:20 CDT                                                                 155 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 49 of 100



                                      Linesheet                        User: TODD MIMS




Content(SMS - Pager)

 Hello




04/12/2019 07:43:20 CDT                                                    156 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 50 of 100



                                             Linesheet                                 User: TODD MIMS




Synopsis

I/C from 334-429-2910 Terrance COWART
COWART wanting to know if SHANKLIN has some more marijuana. SHANKLIN says he has
enough for a little blunt.
DS: Hello?
TC: Bruh?
DS: Yeah.
TC: You got some weed?
DS: Huh?
TC: You got some more weed?
DS: How much?
TC: Uh, just need some,just need a blunt right now. But I got somebody that want some more
like. You got some more like you gave me?
DS: Nah I got a little bit (unintelligible)
TC: Oh ok.
DS: I mean it's a blunt.
TC: Oh
DS: Ya need a blunt.
TC: I need more than a blunt.
DS: Oh. Yeah (unintelligible) I mean I got a little bit make a blunt whatever you talking bout.
TC: Naw I got more, I got like five people that want some.
DS: Oh.
TC: Yeah
DS: Aight.
TC: Yeah
DS: Aight
TC: Aight




04/12/2019 07:43:20 CDT                                                                  157 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 51 of 100



                                      Linesheet                        User: TODD MIMS




Call ends




04/12/2019 07 43 20 CDT                                                    158 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 52 of 100



                                      Linesheet                       User: TODD MIMS




Content(SMS - Pager)




04/12/2019 07:43:20 CDT                                                   159 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 53 of 100



                                      Linesheet                           User: TODD MIMS




 Content(SMS - Pager)

You got jokes




04/12/2019 07:43:20 CDT                                                     160 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 54 of 100



                                             Linesheet                User: TODD MIMS




Content(SMS - Pager)

 Exactly why you ain't finish yo story lol




04/12/2019 07:43:20 CDT                                                   161 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 55 of 100



                                      Linesheet                       User: TODD MIMS




Synopsis

0/C to 334-368-1776 Kevin PEAGLER
KP: Hello?
DS:Hello?
KP: l'm on my way bruh.
DS: Set it up right there...
Call ends.




04/12/2019 07:43:20 CDT                                                   162 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 56 of 100



                                              Linesheet                                User: TODD MIMS




Synopsis

0/C to 334-208-8904 Andrea WRIGHT
Call from WRIGHT telling SHANKLIN that "Omar stole a chain from him last night. At 17:58:11
WRIGHT begins to tell SHANKLIN that he sells eight balls for $150 and gave "Omar a ball for
$70. WRIGHT continues to tell SHANKLIN about looking for his chain then says his partner
"Migo" called him, but he missed him.
17:58:55 begins transcription.
AW: My partna had hit me, "Migo", but I missed him but I just tried to call him back. And he gon
hit me back and then uh, and he had gave me some informatiori I'm gonna try to change it up.
DS: Well shit like I say I'm good for right now man.
AW: I know it I know it, I'm just gonna try to come up with something lil different. You know. Why
is it like that, why when drop little it come more?
DS: Huh?
AW: Why is it when you drop a little it come back more than a lot?
DS: Shit man I can drop a lot and do what I want to do with it.
AW: I understand that.
DS: Man back in the day see, when I was fucking around with it I didn't know how to cook. I can
cook a little bit, but I can't cook a lot. But nah, Shit. Hell Money kinda the one that taught me
(unintelligible)
AW: Yeah.I know. I ain't trippin bout it. He sold me something different than what you sold me
last night. But I was just like hell.
DS: Yeah but see he cook different than what I cook.
AW: Yeah.
DS: I like to get mines, he try to make it take a lot of water. I like my dope to be clean and
white, that means the dope is mixed up real real good. That means you get a better taste of
your work.
AW: Yeah. That old woman that was there last night hit a piece of that dope he whipped up of
mine and it made her mouth drop. (talking over each other).
DS: See Shit like I told her, you just chasin a high.
AW: Yeah.




04/12/2019 07:43:20 CDT                                                                  163 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 57 of 100



                                               Linesheet                                 User: TODD MIMS




DS: Shit high don't last but fifteen minutes she be wanting some more.
AW: Yeah. Yep. I'm trying to make some moves rjght now.
DS: The thing about is, the thing you got man, what it is them, or whoever done god damn
reblocked that shit, ifs rerock.
AW: Ok.
DS: So you know it's work in there, but it ain't much in there.
AW: See that's what I was trying to tell Dirty last night, and he didn't know what to say.
DS: Yeah.
AW: Now when I go back I know what to say.
DS: See what it is, you know how mother fuckers, to many people done stepped on it. Ahh or
somebody done took a whole lot out. See what it is they probably took, out a whole block they
probably took bout eight out put eight in out of thirty sixes. And give you a little ticket.
AW: Yep.
DS; Nah for you not to really tell what's in it, I feel like you bought a whole one and take maybe
three or four out and put three or four in then it is stil matched bout right.
AW: It'll be about 80%.
DS: Right.
AW: Yeah.
DS: But whoever took it extremely too far, and see you can really tell they extreme cause see I
knew it was something on it anyway, cause you got to think about it, it looked to small to be
zips
AW: Right.
DS: See you know everything a lot of shit higher than weight, weight wise is heavier than the
actual powder is. See you supposed to got at least a palm full for a zip.
AW: Umm hmm, but
DS: Then but nah, some people look at the crystals in the work that don't mean shit either
cause all that shit is called is mother pearl. You can buy that shit and press in in there with the
work.
AW: Yep.
DS: But, like I told you man, whenever you get time man, man I can show you how to cook too.
AW: Yeah shit you showed me something last njght like I said shit, so what I got I can afford to
throw three, five, seven in the pot and do the shit like you did and have me a little concrete to
jump.
DS: Yeah.




04/12/2019 07:43 21 CDT                                                                    164 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 58 of 100



                                              Linesheet                                 User: TODD MIMS




AW: That little block you did last night I was telling them give me $100 for that. It was three
grams, $100 double up.
DS: Yeah see I the one taught Travis.
AW: Yep that's what I'm fixin to start doin, dropping little bitty fake shit like I did last night.
DS: You ever heard from Travis?
AW: Uh uh. Said he over there in Dothan.
DS: Huh?
AW: Say he over there in Dothan.
DS: Oh he done moved back?
AW: I don't know, that's what my Pop was telling me.
DS: Oh.
AW: Yeah my Pop told me he was over there in Dothan.
DS: Yeah.
AW: l had to call y'all about "0" though man. That some fuck shit though man, cause he got me
out here checking all my fuckin cars when I knew I had the shit. I just didn't put it on yet.
DS: I don't fuck with Omar man.
AW: Look look, I was headed to Montgomery, that's the only reason I stopped in there was to
give him them Xanax's. And I didn't want to put the chains on til I served him then when I got to
Montgomery I was gona put my chains on. Man that niggy, the whole box gone. I know that
mother fucker, my old lady was still sayin Murph that shit was in this car when you got out. But I
had, I was keeping up with that cook though.
DS: Yeah.
At 18:05:03 the conversation continues about"Omar stealing a chain from WRIGHT.
SHANKLIN then begins to talk to WRIGHT about keeping his girlfriend and how to keep loyal
people around him.
At 18:07:35 SHANKLIN turns back to telling WRIGHT what to do to keep money coming in.
Transcription begins again.
DS: Man be honest with you, shit think about it have you bought you bought five or six of em
and shit and just sale you little balls and shit you make more money that way than trying to jump
out there and sale zips.
AW: What you talking (unintelligible)
DS: Bring down to man sale you a ball, $100 ball.
AW: You right you right you right, but I don't want to fuck the streets up like that though.
DS: Man you fucking the streets up anyway.




04/12/2019 07:43:21 CDT                                                                   165 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 59 of 100



                                                 Linesheet                                   User: TODD MIMS




AW: No I ain't cause I ain't, like I told yall last night, goin to a hundred niggas with that bill like I
was doin, I'm goin to niggas I fuck with, niggas I been rockin with for a lil hot minute. Niggas I
know, gettin money.
DS: Listen dawg, you ask me where it at and you ask me for my advise. I'm telling you what it
is for real. When I was out there when I was getting all that money man, shit I dropped me
about, I used to front Wayne bout ten of em, I used to front...
AW; ThaVs really what I was trying to tell yall last night. I said look a hear, if yall would have
gave me what the fuck I wanted last night, I will bring back, be real with me, what yall want me
to bring back tomorrow?
AW: I got to talkin with Split yall thinkin I'm talkin crazy. Nah I'm talkin serious bruh.
DS: Man listen man I'm good, that's what I'm telling you dawg, I don't want no part of it. I work
fine like I'm working nah.
AW: Uhh hmmm.
DS: I'm not, man I don't I don't even care if work was selling that shit. So what I'm telling you is, I
used to drop Wayne off ten, used to drop Money off bout seven, I used to drop Travis off bout
five, then I used to take me bout three of em myself used to take my brother bout three of em. I
take mine and grind it while everybody else working I didn't rush yall to do it. I was making bout
five six bands a month. So shit every time I went to the store, I just go up. I buy two more up,
two more up and still pay my bills in the street, that's how I end up with the money. I'm telling you
 man you gotta use your head man, more than a hat rack.
AW: Yep yep yep. You right partna, I'm stackin hoes this go round right here.
DS: But the thing about it though dawg.
AW:(unintelligible)
DS: I'm just sayin man don't be in a rush dawsg, just...
AW: Yall already know I coulda went lower than I did last night, I just ain't ready for that right
nah. Cause next month it'll be on. Told yall last night I could go lower than what I already came
talkin to yall about and thats already low low. Hell if thaVs the case where you got $1100
(unitelligible)
DS: Yeah.
AW: This (unintelligible) I'm gonna hit you back.
Call ends.




04/12/2019 07:43:21 CDT                                                                        166 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 60 of 100



                                          Linesheet                       User: TODD MIMS




Synopsis

I/C from 813-579-7464 Devarlos SHANKLIN
DS: Hello?
UM: Yo nigga what you doin?
DS:(Unintelligible) huh?
UM: You got some medicine?
DS: What kind of medicine?
UM: Snaps.
DS: Nah.
UM: Shit, ok.
DS: Wasup?
UM: Come up to meet for ya for twenty.
DS: Oh, I ain't got none right now.
UM: Aight.
DS: Aight.
Call ends.




04/12/2019 07:43:21 CDT                                                     167 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 61 of 100



                                             Linesheet                User:TODD MIMS




Synopsis
l/C from 334-303-7639 Chris FOWLER
DS: Hello?
CF: What's up buddy?
DS: What up?
CF: Nothin. l got a dollar, was gonna ride over that way.
DS: Aight.
CF: Aight then
Call ends




04/12/2019 07:43:21 CDT                                                   168 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 62 of 100



                                             Linesheet                                User: TODD MIMS




Synopsis

I/0 from 334-429-0131 Terrell WOOD
DS: Hello?
TW: Wasup?
DS: Watup?
TW: You got that the other night didn't ya?
DS: Yeah.
TW: I need about a bill.
DS: Huh?
TW: I need about a bill. You got anything?
DS: I got a quarter.
TW: I don't need no damn quarter man.
DS: Oh, well Shit. Well I have to break it up then.
TW: Huh?
DS: I'll have to break it up.
TW: God, the hard?
DS: Yeah.
TW: Damn! Aight, you at home?
DS: Huh?
TW: You at home? I'll holler at you tomorrow, make it two. What I oweyou, I owe you two fifty
now right?
DS: Yeah.
TW: Aight I'm on the way.
DS: Aight.
Call ends




04/12/2019 07:43:21 CDT                                                                 169 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 63 of 100



                                                 Linesheet                                    User: TODD MIMS




Synopsis
I/C from 404-401-2079 Kelvin JONES
JONES trying to see if SHANKLIN needs more product before he goes out of town.
DS: Yeah?
KJ: The hell you doin bruh?
DS: Shit, know what i'rn sayin. Still layin in the bed.
KJ: In the bed?
DS: God damn.
KJ: You still goin Saturday?
DS: Shit, (unintelligible) still going.
KJ: What you mean Law still talking bout he going, I said you goin?
DS: Shit, yeah I don't know it hard to tell if it gon be raining.
KJ: (unintelligible) still go, they Martin talking bout if he wake up Saturday morning and it ain't
raining he going. But if it raining he ain't goin.
DS: Oh.
KJ: I'm gonna have fun.
DS:(unintelligible)
KJ: I was trying to see cause I have a little left I wanted to get rid of that shit before I leave. But, i
didn't, you probably still got the whole thang still don't ya?
DS: Yeah. Yeah I still got the whole thang. I'm just gonna open it. Yep.
KJ: That's the only bad part about it hell, leaving it and you gonna be gone Saturday ya god
damn self.
DS: Right. How much ya had left?
KJ: Shit, I know I still got about a four way.
DS: Oh.(unintelligible)
KJ: Hell I'm leaving bout eleven o'clock.
DS: Huh?
KJ: I'm leaving bout eleven o'clock.




04/12/2019 07:43:21 CDT                                                                          170 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 64 of 100



                                              Linesheet                                 User: TODD MIMS




DS: Oh shit, hell. Well damn. Well they don't spoil.
KJ: huh?
DS: They don't spoil.
KJ: Naw they don't spoil.
DS: Laughing. Maybe I'll be ready to go when you get back.
KJ: Huh?
DS: Maybe a miracle will happen and I'll be ready to go when you get back.
KJ: When I get back I'm trying to go full speed ahead. I'm trying to go to the store.
DS: Oh.
KJ: That'll work (unintelligible)
DS: Aight.
Call ends.




04/12/2019 07:43:21 CDT                                                                   171 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 65 of 100



                                           Linesheet                              User: TODD MIMS




 Synopsis
I/0 from 334-304-5343 Unknown Subscriber
DS: Hello?
UM: What's up DD?
DS: What up?
UM: Can I get me a forty or no?
DS: Yeah. Where you at?
UM: At McDonald's, I got to hurry cause she sent me to pick them up some food. Where you
want me to meet you?
DS: Meet me at tom thumb.
UM: Tom thumb, alright let me pick up this food and I'll be right there, thanks.
call ends.




04/12/2019 07:43:21 CDT                                                             172 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 66 of 100



                                              Linesheet                                 User: TODD MIMS




Synopsis

0/C to 334-304-5343 Unknown Subscriber
Unknown male is calling DD about what he's driving. Call is very unintelligible, call ends as
SHANKLIN pulls up.




04/12/2019 07:43:21 CDT                                                                   173 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 67 of 100



                                      Linesheet                        User: TODD MIMS




 Content(SMS - Pager)

 I put $200 in ur acct




04/12/2019 07:43:21 CDT                                                    174 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 68 of 100



                                           Linesheet                               User: TODD MIMS




Synopsis

I/C from 334-208-9217 Unknown Male (registered to Vivian Willis)
General conversation about the unknown male getting his stereo in his vehicle hooked up
wrong. At 10:31:42 the unknown male says Shanklin lied on him about some pills.
Call Minimized
Call Ended
SWH




04/12/2019 07:43:21 CDT                                                              175 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 69 of 100



                                           Linesheet                   User: TODD MIMS




Synopsis

I/C from 334-208-9217 Unknown Male (registered to Vivian Willis)
Male ask Shanklin if he is going to open the door.
Call Ended
SWH




04/12/2019 07:43:21 CDT                                                    176 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 70 of 100



                                            Linesheet                      User: TODD MIMS




Synopsis
0/C to 334-235-6870 Unknown Male
Shanklin asked the male to save him something unintelligible for Monday.
Call Ended
SWH




04/12/2019 07 43 21 CDT                                                      177 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 71 of 100



                                           Linesheet                      User:TODD MIMS




 Synopsis
 I/C from 334-304-5793 Unknown Female
 Unknown female asking Shanklin for some soft.
 DS: Devarlos SHANKLIN
 UF: Unknown Female
 DS: Hello
 UF: Whats up big man?
 DS: Whats up?
 UF: You out and about or what? Where you at?
 DS: Uh, I'm in Montgomery but you can go by the house.
 UF: Which house?
 DS: Yeah
 UF: Your wife?
 DS: Yeah
 UF: You gonna, you gonna tell her?
 DS: Yeah. Ifs already ready and everything.
 UF: Huh?




04/12/2019 07:43:21 CDT                                                     178 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 72 of 100



                                             Linesheet                               User:TODD MIMS




DS: It's already ready and everything.
UF: I'm going to give her fifty now right and I will still owe you fifty alright?
DS: Alright
UF: I'm in, I'm with Dobb's now but I'm turning around and coming back to town. See, but I be
there in a little bit.
DS: Alright
UF: Alright. Bye bye
Call Ended
SWH




04/12/2019 07:43:21 CDT                                                                179 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 73 of 100



                                               Linesheet                                 User: TODD MIMS




Synopsis

0/C to 334-429-1873 Caneatra SHANKLIN
Shanklin telling Caneatra where the drugs are at and how to tell the difference between the
hard and soft. Tells her to get some ready for a lady that is coming to get it.
CS: Caneatra SHANKLIN
DS: Devarlous SHANKLIN
CS: Hello
DS: Hey can I get a fifty?
CS: Alright hold on. I'm with grandma.
DS: uh, what?
CS: I'm talking to grandma.
DS: Oh, you on the phone.
CS: No she is sitting right here.
DS: Oh. Tell her I said hey. But, um, um, um, um, uh Gitter on the way to the house. Its already
ready.
CS: Alright
DS: The ones with the little knot on the end, thats the cement. The one thats got the tie, the tied
up
CS: Alright grandma, I get it for you. (Talking to grandma in the background)
DS: Huh?
CS: I was talking to grandma DD.
DS: Oh




04/12/2019 07:43:21 CDT                                                                    180 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 74 of 100



                                                  Linesheet                                     User: TODD MIMS




CS: Go ahead. You was explaining what?
DS: Now go in the room and get the bag. I had already had already got them did up for you.
CS: He ain't getting the girl, who getting what? Who?
DS: Getting it for church. She getting a fifty.
CS: Wait, he getting girl?
DS: Girl, its a girl.
CS: Huh?
DS: What you say?
CS: He getting girl? Or is he getting the....
DS: She! She!
CS: She.
DS: She getting girl.
CS: Ok. So you already got them tied up in fifties?
DS: yeah. Everything's did. Keep the cement, give her the girl.
CS: Wait a minute. Wait a minute. Let me see. Ok the one side in a bow is the girl?
DS: Right. The one tied in a knot is boy. And boy is hard. So she gets the girl.
CS: She is getting she?
DS: Right
CS: Ok
DS: And uh, just uh, It's tied up in fifties but tell her to give you forty and tell her I said that um. I
call her and tell her she going to give you forty dollars and take it and give her fifty of girl. Its
already did. Just give her one.
Call Ended




04/12/2019 07:43:21 CDT                                                                           181 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 75 of 100



                                      Linesheet                        User: TODD MIMS




 SWH




04/12/2019 07:43:21 CDT                                                    182 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 76 of 100



                                                Linesheet                                   User: TODD MIMS




Synopsis
0/C to 334-304-5793 Unknown Female
Unknown female asking Shanklin for some soft.
DS: Devarlos SHANKLIN
UF: Unknown Female
UF: Hello
DS: Hey
UF: Yeah
DS: Um, uh, I already got it did up. And um, I got me um, in point, in fifties, but I give it to you
more. So just give her 40 dollars
UF: Alright. So just give her forty?
DS: Yeah
UF: Alright. OK. I got you.
DS: Alright
UF: Alright. Bye
Call Ended
SWH




04/12/2019 07:43:21 CDT                                                                        183 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 77 of 100



                                            Linesheet                 User: TODD MIMS




Synopsis
I/C to 334-304-5793 Unknown Female
Unknown female asking Shanklin for some soft.
DS: Devarlos SHANKLIN
UF: Unknown Female
DS: Hello
UF: Do I go in the front door? Because the garage door is closed.
DS: Alright. Let me uh, the back door.
UF: Go, go around to the back?
DS: Yeah
UF: I gotcha. Alright. Bye
Call Ended
SWH




04/12/2019 07:43:21 CDT                                                   184 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 78 of 100



                                              Linesheet                                 User: TODD MIMS




Synopsis

I/C from 334-429-1101 Terrance COWART
DS: Devarlous SHANKLIN
TC: Terrance COWART
DS: Hello. Hello
TC: Hey
DS: Hey
TC: Shit boy. I need it like a hog need shot.
DS: What is it?
TC: I'm saying that I need, uh, uh one or two. I mean I need something.
DS: What?
TC: Some of the cream.
DS: I ain't got none.
TC: Got damn boy.
DS: It'll be tomorrow.
TC: Shit boy, we, boy, hey they, we damn shore missing, we missing all kind of shit. I say I'm
over here coming up this damn dirt road. I got this load of shit. For the house up here and for
my dog. But I mean if you can grab, if you can do something real quick just let me know.
DS: I said tomorrow. That be when it going to be. Tomorrow.
TC: Alright




04/12/2019 07:43:21 CDT                                                                   185 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 79 of 100



                                      Linesheet                        User: TODD MIMS




DS: Alright
Call Ended
SWH




04/12/2019 07:43:21 CDT                                                    186 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 80 of 100



                                                  Linesheet                      User:TODD MIMS




Synopsis

I/C from 334-429-1134 Timothy BROOK
Subject asking for drugs
DS: Devarlos SHANKLIN
TM: Timothy BROOK
DS: Hello
TM: I thought you were going to call me back?
DS: Man I forgot. Whats up with ya?
TM: I need a half and a ball.
DS: A what?
TM: A half of cream and a ball. For real.
DS: I will have to make a phone call on that. How much you want?
TM: On what?
DS: The cream.
TM: You ain't, I can, I can, I ain't got to have it right then. I need a ball.
DS: Alright
TM: I need a ball though. You bring me one?
DS: Alright. You will have to come to town and get it.
TM: Ok. Alright. I'm on the way.
DS: Alright
TM: Alright




04/12/2019 07:43:21 CDT                                                            187 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 81 of 100



                                       Linesheet                       User: TODD MIMS




Call Ended
SWH




04/12/2019 07:43:21 CDT                                                    188 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 82 of 100



                                            Linesheet                           User: TODD MIMS




Synopsis

 I/C from 858-900-8895 Belinda McCREARY
 DS: Devarlous SHANKLIN
 BM: Belinda McCREARY
 DS: Hello
 BM: Hey, you at home?
 DS: Llh-uh
 BM: Little Ruth says yes you is. Ain't nobody there?
 DS: Yea, somebody there. Hold on though. Hold on "B" dog.
 BM: OK
 DS: Let me get off the other phone now and I get it to you.
 BM: OK
 DS: Alright
 BM: (talking to someone in back ground)"He on the other phone in his truck."
 DS: Yeah
 BM: DD
 DS: Yeah
 BM: Hey I need to get something or other. Is Caneatra there?




04/12/2019 07:43:21 CDT                                                           189 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 83 of 100



                                             Linesheet                                   User: TODD MIMS




DS: What you talking about?
BM: A fifty
DS: For what?
BM: I'm going to go and give it to her cause I ain't got a (starts talking to lady in
background)
DS: Alright
BM:(Can hear the Iady in the back ground to get the other one if she wants it) Alright
DS: Alright.
BM: Ok
DS: She at the house.
BM: OK
Call Ended
SWH




04/12/2019 07:43:21 CDT                                                                    190 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 84 of 100



                                           Linesheet                               User: TODD MIMS




Synopsis

VC from 334-429-1134 Timothy BROOK
In reference to session 6239
Brook asking if he needs to come to the back door.(Forgot to hang the phone up and picking
up background noises)
SWH




04/12/2019 07:43:21 CDT                                                              191 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 85 of 100



                                              Linesheet                    User: TODD MIMS




Synopsis

I/C from 334-492-0910 Unknown Male
DS: Devarlos SHANKLIN
UM: Unknown Male
DS: Hello
UM: Hey D,(unintelligible) If I give you a forty, can I come over there?
DS: Yeah, come on.
UM: Alright home boy.
Call Ended
SWH




04/12/2019 07:43:21 CDT                                                      192 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 86 of 100



                                           Linesheet                             User: TODD MIMS




Synopsis

I/0 from 334-429-1873 Caneatra SHANKLIN
Caneatra said some girl came by and gave her something to give to SHANKLIN from the girls
uncle.
Unintelligible on what she gave her.
SWH




04/12/2019 07:43:21 CDT                                                            193 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 87 of 100



                                             Linesheet                                User:TODD MIMS




Synopsis

I/0 from 334-508-2619 Unknown Male
Tells Shanklin that he is bringing three hundred over to the house to pay him on a previous
debt.
SWH




04/12/2019 07:43:21 CDT                                                                 194 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 88 of 100



                                               Linesheet                                  User: TODD MIMS




Synopsis

I/0 334-437-7110 Arrid Gregory
DS: Hello
AG: What up fool
DS: Whats up withcha
AG: Shit waht you doing right now?
DS: Shit I,m Im in Tuscallossa rihgt now
AG: Alright
DS: Whats up
AG: Aw nothing I was going to see if you aint on standy by if I was going to get another one
DS: What I mean it dont, I mean I'll be back in a couple of hours though, I aint got no girl but I
got the other
,AG: Nah I was talking about the other, Im straight about that
DS: I will be back up that way
AG: Just just call me
DS: Alright
AG: Alright
Call ended
JLM




04/12/2019 07:43:21 CDT                                                                      195 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 89 of 100



                                             Linesheet                          User:TODD MIMS




Synopsis

0/C 334-429-1873 Caneatra Shanklin
CS: Hello
DS: Ugh.. Darrel , little bro brought that money?
CS: Yeah l got it
DS: Alright, Terrell finna bring you $200 give him 150 , l mean give me 50, 1
CS: Alright Ok lm on my way back to the house
DS: Alright and CJ coming he want a 2.0
CS: Who?
DS: CJ,
CS: CJ?
DS: Yeah CJ 2.0 for a 100
CS: Ok and whats whats man doing
DS: Terrell getting my 50
CS: ALright huh l will be back at the house in a little bit
DS: And he going to give you 200
CS: Ok l will be at the house in a minute
DS: Alright
Call ended
JLM




04/12/2019 07:43:21 CDT                                                           196 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 90 of 100



                                          Linesheet                       User: TODD MIMS




 Synopsis
 I/0 334-368-1776 Kevin Peagler
 First part of the call did not pick up
 DS:
 KP: She at home
 DS: Huh?
 KP: Do get them other thangs
 DS: Huh?
 KP: Talking about what we did, from my boy down there
 DS: Yeah
 KP: You got some of that
 DS: It will be in the morning
 KP: Yeah
 DS: How many you need?
 KP: 2
 DS: Alright
 Call ended
 J LM




04/12/2019 07:43:21 CDT                                                     197 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 91 of 100



                                             Linesheet                    User: TODD MIMS




 Synopsis

 I/C 334-508-2619 Unknown Male
 DS: What do you want?
 UNKM: What up ...unintelligible..
 DS: YOU got the rest of my money?
 UNKM: Yeah I need 100 though when I pay you
 DS: Alright give me the rest of my money
 UNKM: I said alright
 DS: Alright
 UNKM: You at the crib
 DS: Nah I aint at the crib but my wife though
 UNKM: you know what I owe you right
 DS: How much you gave her?
 UNKM: 3
 DS: Alright then you owe me 50 and I told her to give you 100
 UNKM: Im going to give her 50
 DS: Alright
 UNKM: And Im going to need 100
 DS: Yeah
 UNKM: Alright
 Call ended
 JLM




04/12/2019 07:43:21 CDT                                                     198 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 92 of 100



                                           Linesheet                               User: TODD MIMS




 Synopsis
l/C 334-429-1885 Caneatra Shanklin
DS: Hey, Ummm How much money he gave you?
CS: 3
DS: Alright he going bring you 50, give him ugh give him 2 of those
CS: Do what?
DS: Give him 2 cements on that, he gonna pay me later on the 2 cements, he gotta give you
$50
CS: Alright
DS: Alright
Call ended
JLM




04/12/2019 07:43:21 CDT                                                              199 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 93 of 100



                                           Linesheet                                  User:TODD MIMS




 Synopsis

l/C 334-429-2910 Malone Mitchell
DS: Hello
MM: What brother you at home yet?
DS: What did you say?
MM: l said have you made it home yet
DS: Nah, whats up?
MM: Well ugh could you call Caneatra now
DS: Just go by there and tell her what you need and get what you need
MM: Ok well l will give you the money already
DS: Alright
MM: Ugh You got some umm ...unintelligible..
DS: What?
MM: Them labs
DS: Nah not for that mother fucker
MM: hahahaha hold on
Female gets on the line(MM)
MM: What did you say DD
DS: Not for your mother fucking ass
MM: Yes you do
DS: Nuh ugh l aint got nothing but personals, lm taking my personals
MM: Seriously
DS: You the one that dont want to play this fair
MM: l had to do what
DS: YOU dont like to play fair
MM: How lm not, talk to your brother ---- Male gets back on the phone---- MM: Hello
DS: l told her l aitn giving her none of my damn personals




04/12/2019 07:43:21 CDT                                                                200 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 94 of 100



                                          Linesheet                              User: TODD MIMS




 MM: Is that right
 DS: I told her I aint giving her none of my damn personals
 MM: Female in the back ground( Looking like a god damn chimpanzee) Male: you heard that
 DS: What she say, who she talking
 Female gets back on the phone
 MM: What , Hello
 DS: Call me on my house phone
 MM: He said call him on his house phone Malone




04/12/2019 07:43:21 CDT                                                            201 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 95 of 100



                                             Linesheet                            User: TODD MIMS




 Synopsis

0/C 334-208-9217 Vivan Willis Unknown Male on the phone
UNKM: Yeah
DS: Hey
UNKM: Yeah
DS: How many did she send you?
UNKM: Umm l think there was one
DS: Alright, l need about 4 for in the morning, l got some plays in the morning
UNKM: Alright
DS: Whatever
UNKM: l will get them in the morning
DS: Alright
UNKM: Alright
Call ended
JLM




04/12/2019 07:43:21 CDT                                                             202 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 96 of 100



                                             Linesheet                               User:TODD MIMS




Synopsis

l/C 334-429-1873 Caneatra Shanklin
DS: Hello
CS: She said he was getting 4 tabs too
DS: What?
CS: Now they getting 4 tabs too
DS: l dont know what to tell him, l dont know, go in the room and look next to the window and
give him 4 of those tabs you brought me yesterday, thats your prize on that 4 tabs though, lm
going to buy the rest of them from you
CS: Alright
DS: Alright
Call ended
JLM




04/12/2019 07:43:21 CDT                                                                 203 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 97 of 100



                                         Linesheet                    User TODD MIMS




 Synopsis

I/C 334-429-1873 Canteatra Shanklin
DS: Hello
CS: Did you send Jamel over here?
DS: Yeah
CS: What you want me to give him?
DS: A 50, Of girl
CS: ....unintelligible...
DS: Yeah
CS: Of girl?
DS: The white girl
CS: Ugh, I show would have fucked up and gave him the other one
DS: Ugh ummm, I just made it to Montgomery, Tell them Im on my way
CS: Alright
DS: I got you a surprise, I got you something
CS: Is it naked ....unintelligible...
DS: That too, that too
CS: Well I will keep staying then
DS: Talking to someone in the background
CS: *says hello to the person that Shanklin is with*
DS: Alright
CS: Alright
Call ended
JLM




04/12/2019 07:43:21 CDT                                                   204 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 98 of 100



                                               Linesheet               User:TODD MIMS




Synopsis
 l/c 334-304-2627 Unknown Male
 DS: Hello
 UNKM: Hey
 DS: Whats up?
 UNKM: Aint shit man what you up to man?
 DS: Whats up
 UNKM: l got ...unintelligible.. some dude trying to fuck me
 DS: Who?
 UNKM: Nothing man
 DS: l said what you want man?
 UNKM: l want a 5 over top man
 DS: Go to the house
 UNKM: Huh?
 DS: Go to the house
 UNKM: Go to the house?
 DS: Yeah
 UNKM: Alright ok lm on the way
 DS: Alright, you now
 UNKM: Yeah l got you
 DS: ALright
 Call ended
 JLM




04/12/2019 07:43:21 CDT                                                    205 of 273
      Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 99 of 100



                                              Linesheet                                  User: TODD MIMS




Synopsis
I/0 from 334-368-1776 Kevin PEAGLER
Devarlos SHANKLIN: DS
Kevin PEAGLER: KP
DS: Hello?
KP: You home bro?
DS: Yeah!
KP: Oh, ok
DS: What's up?
KP: Ah, did you leave them two?
DS: What happen (LJI)
KP: Huh (LJI) yeah I was just seeing if you left them, I'm going to call to see what he want to do.
DS: Alright
KP: Alright bro, yeah
TDL




04/12/2019 07:43:21 CDT                                                                    206 of 273
     Case 2:19-cm-03337-WKW Document 11-2 Filed 04/15/19 Page 100 of 100



                                      Linesheet                        User: TODD MIMS




 Content(SMS - Pager)

 How much
Synopsis

0/0 to 334-425-8898




04/12/2019 07:43:21 CDT                                                    207 of 273
